
	

113 HCON 37 IH: Expressing the sense of Congress that a site in Arlington National Cemetery should be provided for a memorial marker to honor the memory of the 14 members of the Army’s 24th Infantry Division who have received the Medal of Honor.
U.S. House of Representatives
2013-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 37
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2013
			Mr. Higgins (for
			 himself and Mr. Collins of New York)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that a
		  site in Arlington National Cemetery should be provided for a memorial marker to
		  honor the memory of the 14 members of the Army’s 24th Infantry Division who
		  have received the Medal of Honor.
	
	
		Whereas the 24th Infantry Division of the Army was
			 established in the fall of 1941 from the Hawaiian Division in preparation for
			 war on the Pacific Front;
		Whereas the 24th Infantry Division ascribed the motto of
			 First to Fight and a taro leaf for its insignia, and later
			 became recognized as the Victory Division for its valiant
			 efforts;
		Whereas during World War II, the 24th Infantry Division
			 was one of the first United States Army divisions to see combat in the war and
			 among the last to stop fighting;
		Whereas the 24th Infantry Division established coastal
			 defenses on the north side of Oahu Island quickly following the attack on Pearl
			 Harbor;
		Whereas despite torrential rain and marshy terrain, the
			 24th Infantry Division quickly seized the Hollandia Airdrome in Dutch New
			 Guinea and three other Japanese airfields, efforts that were critical in
			 securing all of New Guinea and establishing a headquarters for General Douglas
			 MacArthur;
		Whereas the 24th Infantry Division spearheaded the
			 successful mission to liberate the Philippines from the Japanese by securing
			 both Leyte and later the island of Luzon;
		Whereas at the end of World War II, the 24th Infantry
			 Division was one of only 10 United States Army divisions to remain
			 activated;
		Whereas the 24th Infantry Division was the first fighting
			 unit deployed to Korea in response to the North Korea’s attack on the Republic
			 of Korea in 1950, and the first to engage the North Koreans in the war’s first
			 battle at Osan;
		Whereas the 24th Infantry Division, with its service in
			 Korea, became the first United States Division to actively serve under the
			 emblem of the nascent United Nations;
		Whereas during the Korean War, the 24th Infantry Division
			 was heavily engaged on the front lines defending the Republic of Korea and
			 critical in delaying North Korean and Chinese advances at the Pusan
			 Perimeter;
		Whereas the 24th Infantry Division remained on front-line
			 duty after the armistice to patrol the demarcation line in the event combat
			 would resume;
		Whereas the 24th Infantry Division, along with the Marine
			 Corps, were the first United States troops ever sent to Lebanon as intervention
			 forces to provide security assistance in 1958;
		Whereas the 24th Infantry Division was critical in
			 operations in Berlin, El Salvador, Somalia, Kuwait, Haiti, Bosnia, and the
			 first to be deployed to Iraq for Operation Desert Shield and Operation Desert
			 Storm; and
		Whereas 14 soldiers of the 24th Infantry Division, Captain
			 Francis B. Wai, Private Harold H. Moon, Jr., Sergeant Charles E. Mower, Private
			 First Class James H. Diamond, Major General William F. Dean, Sergeant George D.
			 Libby, Master Sergeant Melvin O. Handrich, Corporal Mitchell Red Cloud, Jr.,
			 First Lieutenant Carl H. Dodd, Sergeant First Class Nelson V. Brittin, Sergeant
			 First Class Ray E. Duke, Sergeant First Class Stanley T. Adams, Master Sergeant
			 Woodrow W. Keeble, and Private First Class Mack A. Jordan, have received the
			 Medal of Honor for their sacrificial and intrepid acts on the battlefield in
			 World War II and the Korean War: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the
			 proud history of the 24th Infantry Division and the soldiers of the 24th
			 Infantry Division who made countless sacrifices to protect the Nation’s
			 freedom;
			(2)remembers with
			 profound gratitude, sorrow, and respect the 14 soldiers of the 24th Infantry
			 Division who received the Medal of Honor; and
			(3)encourages the
			 provision of an appropriate site in Arlington National Cemetery for a memorial
			 marker to honor the memory of the 14 soldiers of the 24th Infantry Division who
			 received the Medal of Honor, as long as the Secretary of the Army has exclusive
			 authority to approve the design and site of the memorial marker.
			
